Citation Nr: 9907934	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left leg and hip 
disorder, as secondary to service-connected pes planus, with 
bilateral hallux valgus, severe arthritis of the left great 
toe and bilateral pronation.

2.  Entitlement to service connection for back disorder, as 
secondary to service-connected pes planus, with bilateral 
hallux valgus, severe arthritis of the left great toe and 
bilateral pronation.

3.  Entitlement to an increased rating for pes planus, with 
bilateral hallux valgus, severe arthritis of the left great 
toe, and bilateral pronation, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1995 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased evaluation greater 
than 30 percent for the veteran's bilateral pes planus 
disability.  This case also comes before the Board from a 
rating decision of May 1996, from the RO which denied 
entitlement to service connection for a left leg, left hip 
and back disorder, as secondary to the veteran's service-
connected bilateral pes planus, with bilateral hallux valgus 
and severe arthritis of the left great toe.

 
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from a left leg or left hip disorder due 
to service or that any left leg or left hip disorder is 
related to a service connected disorder.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from a back disorder due to service or 
that any back disorder is related to a service connected 
disorder.

4.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
claims for service connection for left leg, left hip or back 
disorders are plausible.

5. The veteran's service-connected bilateral pes planus is 
manifested by X-ray findings of left great toe fusion with 
severe degenerative joint disease and lack of mobility of 
that toe, with findings on most recent examination showing 
all other joints of either foot to be normal; full mobility 
of both ankles; no effusion, erythema or inflammation present 
in other any joints, with a history of corrective shoes worn 
on left foot. 

6.  The service-connected pes planus does not result in more 
than severe disability of the left foot with mild disability 
of the right foot.


CONCLUSIONS OF LAW

1.  The claim for service connection for left leg and left 
hip disorders is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).

3.  The criteria for a rating in excess of 30 percent for pes 
planus, with bilateral hallux valgus, severe arthritis of the 
left great toe, and bilateral pronation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
Part 4, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Principles Pertaining to Well Groundedness

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  There are some disabilities, 
including disorders such as brain hemorrhage or brain 
thrombosis, where service connection may be presumed if the 
disorder is manifested to a degree of 10 percent within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Secondary service connection may be granted where a 
service connected disorder causes or aggravates another 
disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 
(1995).  

Service Connection for Left Leg and Hip Disorders

The veteran contends, in essence, that she is entitled to 
service connection for a left leg and left hip disability.  
She specifically alleges that such disability arose as a 
result of shoes worn for her service-connected bilateral pes 
planus.  She testified at her February 1997 hearing that her 
foot problems have caused problems in her left leg and left 
hip, due to the insert in the left shoe being higher than 
that in the right shoe.

The veteran's April 1979 entrance examination contained 
normal findings on examination of the lower extremities, 
except for a finding of moderate pes planus.  She was treated 
for foot problems throughout active duty.  Service medical 
records contain no reference to treatment for any disorders 
or injuries to the left leg or left hip.  The veteran was 
seen on one instance in April 1980, for complaints of pain in 
the right knee and leg.  Her August 1982 periodic examination 
also revealed no findings or complaints regarding the lower 
left extremity, apart from foot problems.  There is no 
separation examination on file.

Reserve service medical records from September 1984 through 
March 1987 revealed no treatment of hip or leg problems.  A 
February 1986 reserve examination revealed normal findings 
regarding the left leg and hip.

The report from a VA examination conducted in June 1994 
diagnosed severe arthritis of the left knee, not found 
clinically or radiographically.

VA treatment notes revealed complaints of leg pain on the 
left in March 1994 and an impression of arthritis was 
rendered.  Complaints were noted regarding left foot/leg pain 
in April 1994, said to have first occurred in 1983.  No 
specific leg problems were noted apart from degenerative 
joint disease (DJD) of the left first toe.  A May 1994 
treatment note also noted complaints of left leg pain said to 
have existed for 10 years.  The diagnosis rendered was DJD of 
the left leg.  No opinion regarding the cause was given.  A 
VA clinical record from November 1996 noted complaints of 
left hip pain, in conjunction with back problems and noted X-
ray findings of DJD and osteophytes.  

Private podiatry treatment notes revealed a diagnosis of shin 
splints of the left leg in July 1995.  Another podiatry 
treatment note from May 1996 revealed that the veteran had a 
leg length discrepancy, and was recommended to continue 
wearing special shoes. 

VA podiatry records dated in February 1997 revealed 
complaints of pain in the left hip, and left knee.  A May 
1997 podiatry record noted that the veteran walked with a 
supinated antalgic gait.  

At the time of a hearing held in February 1997, the veteran 
testified that she has left leg and left hip problems 
secondary to her service-connected bilateral pes planus.  She 
testified that her left foot insert used to correct her 
service connected disorder is taller than the right and 
causes her left leg and hip problems.  

The veteran was afforded a VA examination in May 1997.  
Physical examination of the left lower extremity revealed 
that apart from the left great toe, all joints of that 
extremity were normal.  The left ankle had full range of 
motion; the left knee and hip also had a full range of 
motion.  The length of both legs was 37 inches.  No vascular 
or skin abnormalities were noted on the lower extremity.  The 
impression rendered was history of excision of left great 
toe, and the opinion was that there was no relation at all to 
the problems in her left leg or left hip.  She was believed 
to have mild osteoarthritis.  

Upon review of the evidence, the Board finds that the claim 
for service connection for left leg and left hip disorders 
are not well grounded.  The medical evidence, as stated in 
the medical opinion of the May 1997 VA examination, indicates 
that there is no nexus between the veteran's left leg and 
left hip disorder and her service-connected pes planus.  
There is also no evidence of a left leg or hip disorder 
preexisting service and being aggravated inservice or of a 
left leg or hip disorder due to arthritis developing during 
active duty or to a compensable degree within one year of 
discharge.  Thus, the second and third prongs of Caluza are 
not met.  

The claim, therefore, must be denied.  And since the veteran 
has failed to present a well grounded claim for service 
connection for left leg and hip disorders, VA has no duty to 
assist her in the development of facts pertaining to the 
claim.  


Service Connection for Back Disorder

The veteran contends, in essence, that she is entitled to 
service connection for a back disability.  She specifically 
alleges that such disability arose as a result of shoes worn 
because of her service-connected bilateral pes planus.  On 
the occasion of her February 1997 hearing, the veteran 
advanced contentions to the effect that her bilateral pes 
planus has caused pain in her back due to the insert in the 
left shoe being higher than that in the right shoe.

The veteran's April 1979 entrance examination contained 
normal findings on examination of the back.  She was treated 
for foot disorders throughout her period of active military 
service.  Service medical records contain no reference to 
treatment for any disorders or injuries to the back, apart 
from one entry in October 1981 which noted complaints of low 
back pain, in conjunction with bladder pain.  Her August 1982 
periodic examination also revealed that she checked off 
"yes" for complaints of recurrent back pain in the report 
of medical history, but the actual examination was normal.  
There is no separation examination on file.

Reserve service medical records from September 1984 through 
March 1987 revealed no treatment related to back problems.  A 
February 1986 reserve examination indicated normal findings 
regarding the back.

Back complaints were reported in VA clinical records dated 
from November 1996, which noted that X-ray study revealed DJD 
and osteophytes.  The pain was described as chronic and 
radiated to the left hip.  The range of motion was full 
motion, except for flexion, which was limited by pain and 
tight hamstrings.  There was no spasm.  The  assessment 
rendered was DJD low back.  Another VA treatment note from 
February 1997 noted chronic low back pain.  A May 1997 
treatment note also noted low back problems.  

On the occasion of the May 1997 VA examination, the veteran 
reported a history of low back pain.  Physical examination 
revealed full range of motion, with no pain on motion noted.  
The impression was history of excision of left great toe.  
The examiner indicated that in his opinion the veteran's 
history of low back pain was unrelated to her excision of the 
left great toe.  She was believed to have mild 
osteoarthritis, with an X-ray taken in 1996 of the lumbar 
spine which showed osteophytes at L2-3 and L4, which was 
probably the cause of her low back pain.  The physician again 
stressed that this is completely unrelated to her left great 
toe surgery many years ago.   

As previously pointed out, all three prongs of Caluza must be 
satisfied in order for a well grounded claim to exist.  In 
this case, there is no competent medical evidence to 
establish a nexus between the veteran's service-connected pes 
planus, with bilateral hallux valgus, severe arthritis of the 
left great toe, and bilateral pronation and a low back 
disorder.  Under these circumstances, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well grounded claim for service connection for 
a low back disorder, as imposed by 38 U.S.C.A. § 5107.  The 
claim, therefore, must be denied.  

Conclusion 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in its notice of rating decision and the 
statement of the case.  The discussion above informs the 
appellant of the types of evidence lacking, and which she 
should submit for a well-grounded claim.  Unlike the 
situation in Robinette, the appellant has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.


Increased Evaluation for Bilateral Pes Planus

The veteran contends, in essence, that her service-connected 
bilateral foot disability is more severe than currently 
evaluated.  At the time of her hearing held in February 1997, 
she testified that her foot disability resulted in her 
termination from her position as a postal employee.  She 
testified that her left foot is more severe than her right 
foot.  She testified that her left foot swells and hurts 
constantly, and goes into spasm on occasion.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, she has presented a claim 
which is plausible.  Her assertion that his bilateral pes 
planus disorder has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632  (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  As such, the 
ratings take into account such factors as pain, discomfort, 
and weakness in the individual rating. 38 C.F.R. §§ 4.10, 
4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. Part 4, Diagnostic Code 5276 (1998).  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
schedular evaluation.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Service medical records reveal that 
the veteran was treated for foot problems throughout service.  
She was seen in podiatry in June 1980 for bunions on both 
feet.  She underwent a bunionectomy on the right foot in 
October 1980.  In April 1981 she underwent an Austin 
bunionectomy on the left foot.  She continued to have 
problems and underwent a left great toe metatarsophalangeal 
(MTP) fusion in February 1983.  Her August 1982 periodic 
examination revealed findings of bilateral bunion surgery in 
1981 with symptomatic pes planus, moderate.  In August 1983 
she was profiled to wear a hard wooden surgical shoe on her 
left foot.  

By rating decision of January 1984, the RO granted service 
connection for pes planus and hallux valgus and assigned a 10 
percent evaluation thereto.  This evaluation was upheld by 
the Board in a December 1988 decision.

Reserve medical records revealed the veteran to continue to 
wear orthopedic shoes as noted in September 1984.  The 
reserve retention examination of February 1986 described her 
condition as a hammertoe hallux, left after removal of bunion 
and screw.  Although she was found qualified for retention, 
this condition disqualified her from airborne.  In March 
1987, she was restricted from marching due to her foot 
disorder.  In February 1989, she underwent a Medical Board 
examination which found her unfit for further reserve duty 
due to her having a permanent profile against wearing 
military boots caused by her left foot disorder, and was 
recommended to be discharged from Reserve service.  She was 
medically discharged from the Reserve service in May 1990.  

In March 1987 she underwent surgery at the VA hospital to 
remove the screw from her left great toe, and had another 
fusion performed, using two pins across the interphalangeal 
and metatarsal phalangeal joints.  She was fitted with a 
post-op wooden shoe.  She continued having problems with the 
foot, as noted in July 1987.  A VA treatment note from April 
1989 revealed an impression of degenerative joint disease, 
MTP joint, left foot and pain and suggested that another MTP 
fusion may be necessary.  In August 1991, she was noted to 
have painful hallux for 2 to 3 years with no relief, with 
limited motion of left hallux.  VA X-rays from August 1991 
yielded findings of severe degenerative changes with 
questionable complete fusion at the first metatarsophalangeal 
joint; large cystic fusion in the proximal phalanx of the 
left hallux and apparent fusion across the distal 
interphalangeal joint of the left hallux.  

The report from a July 1992 VA examination yielded diagnoses 
of pes planus, bilateral, second degree, with hallux valgus 
status post-op bilateral.  The veteran was said to work for 
the post office delivering special delivery mail and 
complained of her feet swelling.  She was noted to have 
difficulty walking on the outside edges and inside edges of 
both feet but was able to stand on her toes and heels.  She 
walked with an apparent normal gait, but could only do a 
partial squat.  She could wiggle her left big toe, but not 
the right.  X-rays from July 1992 diagnosed arthrodesis of 
the left great toe interphalangeal joint; severe degenerative 
joint disease of the left first toe metatarsophalangeal joint 
and bilateral shallow plantar arches.  

By rating decision of August 1992, the RO increased the 
evaluation of the veteran's bilateral pes planus to 30 
percent disabling.  

VA treatment notes from 1993 through 1994 reveal continued 
treatment for ongoing foot problems.  In June 1993, she was 
seen for continued difficulty walking due to her DJD left 
great toe.  Treatment notes from May 1994 indicated that the 
veteran was placed on light duty work restrictions, in part, 
due to problems walking.  

At the time of a VA examination conducted in June 1994, the 
veteran complained that she was placed on light duty due to 
her foot problems rendering her unable to do prolonged 
standing or walking.  Upon examination, no significant pes 
planus was noted, with at most a first-degree pes planus 
noted.  Her left great toe was definitely fused, with an 
inability to dorsiflex or plantar flex it noted.  She walked 
with a slight limp favoring the left foot and could squat 
halfway.  A popliteal cyst was noted, manifested by soft 
tissue swelling.  All scars noted were found to be well 
healed.  No plantar calluses or hammertoe deformities were 
noted.  Ankle dorsiflexion was 15 degrees bilaterally and 
plantar flexion was 50 degrees bilaterally.  The diagnoses 
included postoperative status, great toe, left, 
bunionectomies and fusion procedure with well healed scars, 
functional residuals as described and persisting subjective 
complaints; postoperative status left great toes bunionectomy 
with a well healed scar, persisting subjective complaints and 
objective findings as noted; first degree pes planus 
bilateral and left Bakers cyst.   
 
Private podiatry notes reveal continued complaints of foot 
problems, in conjunction with requests for permanent light 
duty through 1996.  In June 1995, she was noted to be post-op 
matricectomy, with no evidence of infection.  In July 1995 
she was still experiencing difficulties, post-op nail 
procedure, and could not wear shoes, although no signs of 
infection were noted.  By September 1995, she was encouraged 
to wear an enclosed shoe.  From March 1996 through December 
1996, restrictions from prolonged standing and prolonged 
walking were repeatedly advised for her podiatry problems, 
described as fused great toe, left foot and arthritis left 
foot.  She was noted to continue the use of orthopedic shoes, 
having been issued a new pair in October 1996.  A 
rockerbottom was advised for the left shoe in October 1996.
  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

VA clinical records revealed continued treatment for foot 
problems in 1997.  In January 1997, the veteran was described 
as having chronic left foot problems secondary to severe DJD 
of the first metatarsal phalangeal.  Findings included a 
healed surgical scar, no erythema, no swelling and mild to 
moderate tenderness along the second metatarsal phalangeal.  
In April 1997 she was seen for swelling and pain in the left 
foot and was advised to stay off her feet for one to two days 
and avoid prolonged walking or standing.  She underwent a 
podiatry consult for shoes in May 1997, and was noted to have 
a supinated antalgic gait with left forefoot adducted, when 
walking in shoes.  Upon X-ray examination, findings from the 
May 1997 consult included a fusion of the first metatarsal 
phalangeal joint (MPJ).  The assessment included multiple 
symptoms of the first metatarsal phalangeal joint due to 
fusion of hallux and MPJ.  

The report from the May 1997 VA examination noted the history 
of surgery on the left great toe.  She was noted to have lack 
of mobility of that toe, however, all joints of the foot were 
normal.  The ankles had full mobility, completely 
bilaterally.  No effusion, erythema or inflammation was 
present in any joints.  Leg length was equal bilaterally, 
both measuring 37 inches, from the anterior iliac spine to 
the bottom of the foot.  There was no evidence of dermatitis 
or any other abnormality or problem with nails.  Neurological 
findings were of normal strength with the iliopsoas and 
quadriceps as well as dorsal and plantar flexion of both 
feet.  DTR's were 2+ bilaterally and symmetric in the patella 
and the Achilles showed downgoing Babinski.  The impression 
rendered was history of excision of the left great toe.  

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected bilateral foot 
disorder which is currently evaluated as 30 percent disabling 
for bilateral pes planus.  The medical evidence, particularly 
the report from the May 1997 VA examination, and the 1997 VA 
treatment notes reveal the veteran to have severe problems 
with the left foot, with symptoms consistent with those which 
warrant a 30 percent evaluation under Diagnostic Code 5276.  
However, range of motion of both feet was noted to be a full 
range of motion.  The evidence reveals that the veteran does 
have a long standing history of severe left foot problems, 
necessitating the use of an orthopedic shoe on the left foot, 
with some gait abnormalities noted even with shoes in the May 
1997 VA treatment notes.  However, there is no evidence that 
the veteran's severe foot problems are bilateral in nature, 
with the severe problems specifically noted to be restricted 
to the left foot throughout the record.   

In short, the evidence does not show the pes planus to be 
pronounced bilaterally, with the marked pronation, extreme 
tenderness of plantar surfaces on both feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
that a 50 percent rating would contemplate.  The severe 
symptoms having been shown to be restricted to one foot, the 
veteran is noted to currently receive the maximum evaluation 
under the Diagnostic Codes for a severe disorder of one foot, 
short of amputation.  The evidence does not reveal that the 
veteran has lost the use of her left foot, though it is 
acknowledged to be severely disabled.  Thus an evaluation 
greater than 30 percent is not warranted for the veteran's 
foot disorder.  

In DeLuca v. Brown, 8 Vet. App. 202  (1995), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, supra.  However, 
Diagnostic Code 5276, acquired flatfoot, does not evaluate 
the veteran's foot disability with respect to loss of range 
of motion; therefore, sections 4.40 and 4.45 (1998), with 
respect to pain on motion, are not applicable.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim for an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  
(1990).


ORDER

The claim for entitlement to service connection for a left 
leg and left hip disorder is denied as not well grounded.  

The claim for entitlement to service connection for a back 
disorder is denied as not well grounded.  

An increased rating for bilateral pes planus, with bilateral 
hallux valgus, severe arthritis of the left great toe with 
bilateral pronation, is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

